Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing COLLEGE RETIREMENT EQUITIES FUND (CREF) SUPPLEMENT NO. 2 dated August 6, 2010 to the May 1, 2010 Statement of Additional Information (SAI) DESIGNATION OF NATIONALLY RECOGNIZED STATISTICAL RATING ORGANIZATIONS FOR THE CREF MONEY MARKET ACCOUNT Pursuant to recent amendments to Rule 2a-7 under the Investment Company Act of 1940, the Board of Trustees has designated four Nationally Recognized Statistical Rating Organizations (NRSROs) for the CREF Money Market Account. Accordingly, the following is hereby added as a new paragraph to the end of the disclosure under Ratings as Investment Criteria on page B-8 of the SAI: The Money Market Account utilizes short-term credit ratings of the following designated NRSROs to help determine whether a security is eligible for purchase by the Account under applicable securities laws. The Board of Trustees has designated the following four NRSROs as the designated NRSROs of the Money Market Account: (1) Moodys Investors Service, (2) Standard & Poors, (3) Fitch Ratings, and (4) Dominion Bond Rating Service, Ltd. OFFICER INFORMATION The following information is hereby added to the chart entitled Officers in the section entitled Management of CREF beginning on page B-26 of the SAI: Term of Office Name, Address and Position(s) Held and Length of Principal Occupation(s) During Past 5 Years Date of Birth with CREF Time Served and Other Relevant Experience Marvin W. Adams Executive Vice President One-year term. Executive Vice President of Shared Services (since 2010) and TIAA-CREF Executive Vice Technology & Operations (2010) of TIAA, Advisors and TCIM, and 730 Third Avenue President since Executive Vice President of the TIAA-CREF Fund Complex (since 2010); New York, NY 10017-3206 . President, Fidelity Shared Services, Fidelity Investments (2007-2009); DOB: 11/16/57 Chief Information Officer and CIO Council Head, Citigroup (2006- 2007); Senior Vice President of Corporate Strategy and Chief Information Officer, Ford Motor Company (2000-2006); Executive Vice President and Chief Information Officer, Bank One Corporation (1994- 2000); and Head of Worldwide Engineering Systems, Xerox (1991-1994). Constance K. Weaver Executive Vice President One-year term. Executive Vice President, Chief Marketing and Communications Officer TIAA-CREF Executive Vice of TIAA and Executive Vice President of the TIAA-CREF Fund Complex 730 Third Avenue President since (since 2010); Senior Vice President, The Hartford Financial Services New York, NY 10017-3206 . Group, Inc. (2008-2010); Executive Vice President and Chief Marketing DOB: 9/26/52 Officer, BearingPoint (2005-2008); Executive Vice President, Public Relations, Marketing and Brand and, previously, Vice President of Investor Relations at AT&T (1996-2005). Virginia M. Wilson Executive Vice President, One-year term. Executive Vice President, Chief Financial Officer of TIAA and Executive TIAA-CREF Chief Financial Officer and Executive Vice Vice President, Chief Financial Officer and Principal Accounting Officer 730 Third Avenue Principal Accounting Officer President, Chief of CREF (since 2010); Executive Vice President and Chief Financial New York, NY 10017-3206 Financial Officer and Officer of Wyndham Worldwide Corporation (2006-2009); Executive DOB: 7/22/54 Principal Accounting Vice President and Chief Accounting Officer, Cendant Corporation Officer since 2010. (2003-2006); Various financial positions, Transamerica Corporation and Transamerica Life Companies (1995-1999); and Audit Partner, Deloitte & Touche LLP (1987-1995). References and information related to Mary (Maliz) E. Beams, I. Steven Goldstein, Georganne C. Proctor and Bertram L. Scott are hereby deleted from the chart entitled Officers in the section entitled Management of CREF beginning on page B-26 of the SAI. A12407 (8/10)
